HEDRICK, Chief Judge.
Defendant argues the trial court “erred in finding as a fact that defendant was in arrears in the amount of $500.00 for the support of his son” and in holding defendant in contempt for failure to provide hospital insurance for his son. We agree.
G.S. 5043.4(c) in pertinent part provides:
Payments ordered for the support of a child shall terminate when the child reaches the age of 18 except:
(2) If the child is still in primary or secondary school when he reaches age 18, the court in its discretion may order support payments to continue until he graduates, otherwise ceases to *453attend school on a regular basis, or reaches age 20, whichever comes first.
Plaintiffs testimony offered at the hearing shows that James is 18 years old, has graduated from high school, has a part-time job, and is attempting to raise money to go to college. Plaintiff further testified that James is “not a normal eighteen (18) year old” since he was involved in a wreck. Plaintiff stated that after the wreck, James has “a real hard time concentrating,” walks with a limp, tires easily, and cannot bend over.
The evidence, affirmatively disclosed by the record, shows that pursuant to G.S. 50-13.4(c)(2), defendant was relieved of any obligation to support his son James after his graduation from high school on 5 June 1988. Assuming, arguendo, plaintiffs evidence is sufficient to show that James is physically or mentally incapable of self-support, the result remains the same. In North Carolina, there is no longer a statutory obligation for parents to support their disabled adult children. See Yates v. Dowless, 93 N.C. App. 787, 379 S.E.2d 79, 80 (1989); G.S. 50-13.8. Thus, we hold the trial court was without authority to order defendant to pay child support arrearages of $500.00 for the months of July and August 1988, and the court was also without authority to hold defendant in contempt for failing to provide “an adequate insurance policy covering the child. . . .” This order will be reversed.
Reversed.
Judges ORR and LEWIS concur.